Citation Nr: 0016781	
Decision Date: 06/26/00    Archive Date: 07/05/00

DOCKET NO.  96-42 988	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased rating for bronchitis, currently 
evaluated as 10 percent disabling.  


ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty for more than 20 years.  He 
retired in June 1974.  Service connection was granted for 
chronic bronchitis in October 1974, and a 10 percent 
disability rating was assigned.  

In September 1995, the veteran submitted a VA Form 21-4138 
requesting an increased rating.  The Department of Veterans 
Affairs (VA) Regional Office (RO) denied the benefits 
currently sought on appeal in May 1996, and the veteran 
appealed.  The rating criteria for the disability at issue 
changed during the course of the claim, effective from 
October 7, 1996.


FINDINGS OF FACT

1.  The rating criteria in effect on and after October 7, 
1996 are more favorable to the veteran.

2.  Prior to October 7, 1996, the objective evidence of 
record demonstrated moderate bronchitis.

3.  The veteran does not have an FEV-1 of 40 to 55 percent; 
or an FEV-1/FVC of 40 to 55 percent.  


CONCLUSIONS OF LAW

1.  Prior to October 7, 1996, the criteria for an increased 
disability rating for bronchitis have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.97, Diagnostic 
Code 6600 (1996).

2.  On and after October 7, 1996, the criteria for an 
increased disability rating for bronchitis have not been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.97, Diagnostic 
Code 6600 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased disability rating for 
bronchitis.  He asserts that an increased rating is warranted 
for his service-connected bronchitis because it has gotten 
worse.  In the interest of clarity, the Board will review the 
factual background of this case; briefly discuss the relevant 
law and VA regulations pertaining to the issue on appeal; and 
then analyze the veteran's claim and render a decision.

Factual background

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2 (1999).  Consideration of the whole recorded history 
is necessary so that a rating may accurately reflect the 
elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, with 
respect to a claim for an increased rating, the primary focus 
is upon the severity of a disorder over the rating period in 
question.  See Francisco v. Brown, 7 Vet. App. 55, 57-58 
(1994).

April 1974 service medical records, shortly before the 
veteran's retirement, reveal that the veteran had a history 
of shortness of breath with exercise.  

On VA examination in September 1974, the veteran complained 
of shortness of breath and clinically, wheezing was evident 
on deep inspiration and expiration.  The diagnosis was 
chronic bronchitis.  

A December 1994 emergency care and treatment report states 
that the veteran had a six month history of cough productive 
of clear sputum.  He also had congestion of his sinuses but 
no purulent nasal discharge.  He had been seen two weeks 
beforehand and been diagnosed with asthmatic bronchitis.  
Clinically, he had diffuse rhonchi with expiratory wheezes.  
The assessment was bronchitis, bacterial verses due to 
restrictive airways disease, and Albuterol was prescribed.  A 
chest X-ray report states that the X-rays were suggestive of 
an infiltrate (pneumonia).  

The veteran was again seen in February 1995 with complaints 
of worsening asthma for the past couple of days.  He stated 
that he had two pillow orthopnea.  Clinically, his sclera 
were dark yellow with mild erythema.  His lungs exhibited 
coarse bronchial sounds with expiratory wheezing in the bases 
bilaterally.  The assessment was asthma exacerbation.  His 
care category was urgent, and two doses of albuterol 1 cc in 
3 units of sodium was ordered twice within a short period of 
time.  He had no wheezes after the second treatment.  A chest 
X-ray report indicates that the veteran probably had an 
infectious left lower lung lobe consolidation.  The veteran 
was advised to add Azmacort, two puffs every four hours as 
needed; and to take prednisone 60 mg orally every day for 
four days; and to continue Alupent four puffs every four 
hours as needed.  He was released in an improved condition.  

The veteran was referred to an allergy clinic in June 1995 
for complaints of frequent bronchospasm.  On allergy clinic 
evaluation in September 1995, pulmonary function test 
revealed an FEV-1 of 104 percent of predicted and an FEV-
1/FVC of 131 percent of predicted.  The impression was 
asthma, and Azmacort two puffs four times a day was 
prescribed, as was Proventil as needed.  

On VA evaluation in October 1995, the veteran reported that 
he had been told that he had asthma.  He was advised to 
continue with Azmacort inhaler daily and Alupent inhaler as 
needed.  

In May 1996, the veteran reported that shortness of breath 
and wheezing began three to four days beforehand.  Chest X-
rays revealed no infection.  Asthmatic bronchitis was 
diagnosed.  Prednisone for seven days was prescribed, as were 
continued Azmacort and Proventil.  

On VA examination in January 1997, the veteran reported that 
he was asthmatic and that he had acute exacerbations of his 
bronchial asthma about every six weeks.  He also stated that 
he would have acute episodes of bronchitis about every six 
weeks, associated with his asthma.  He further stated that he 
had shortness of breath every other day and sometimes daily 
with minimal exertion.  He also reported having wheezing 
every other day or sometimes daily associated with shortness 
of breath.  Sometimes he would have episodes of chest pain 
when he had the shortness of breath and the wheezing.  He 
denied cor pulmonale.  He had no infectious disease present 
currently.  

Clinically, auscultation of the lungs revealed that there 
were scattered rhonchi and wheezes throughout all lung 
fields.  A chest X-ray was negative.  Pulmonary function 
testing was conducted.  The veteran's FEV-1 was 98 percent of 
predicted.  His FEV-1/FVC was 74.5 percent of predicted.  The 
veteran coughed a lot during the testing and had very poor 
and inconsistent effort.  His vital capacity was normal and 
he was felt to have a mild small airway obstruction.  The 
diagnosis was asthma with chronic bronchitis associated with 
recurrent acute exacerbations of the asthma and the 
bronchitis.  He was on Alupent inhaler and on Proventil 
inhaler, both at the rate of two puffs every four hours as 
needed.  

Pertinent law and regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (1999).  Separate diagnostic codes identify the 
various disabilities.

The Board notes that where the law or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent Congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  In VAOPGCPREC 3-2000 (April 10, 2000), VA General 
Counsel held that when a provision of the VA rating schedule 
is amended while a claim for an increased rating under that 
provision is pending, a determination as to whether the 
intervening change is more favorable to the veteran should be 
made.  If the amendment is more favorable, that provision 
should be applied to rate the disability for periods from and 
after the effective date of the regulatory change; and the 
prior regulation should be applied to rate the veteran's 
disability for periods preceding the effective date of the 
regulatory change.  See VAOPGCPREC 3-2000.

In this case, the veteran submitted a VA Form 21-4138 
requesting an increased rating for bronchitis in September 
1995.  Bronchitis is rated under the portion of the Rating 
Schedule that pertains to the respiratory system and diseases 
of the trachea and bronchi.  38 C.F.R. § 4.97, Diagnostic 
Code 6600.  Effective October 7, 1996, the rating schedule 
for diseases of the trachea and bronchi was amended in 
pertinent part.  

The former rating criteria

Pursuant to the VA Rating Schedule in effect before October 
7, 1996, a noncompensable evaluation is warranted for mild 
chronic bronchitis with slight cough, no dyspnea and few 
rales.  A 10 percent rating is provided for moderate chronic 
bronchitis, with considerable night or morning cough, slight 
dyspnea on exercise, and scattered bilateral rales.  

A 30 percent rating is provided for moderately severe chronic 
bronchitis, with persistent cough at intervals throughout the 
day, considerable expectoration, considerable dyspnea on 
exercise, rales throughout the chest, and beginning chronic 
airway obstruction.  

A 60 percent evaluation is warranted for severe chronic 
bronchitis, with severe productive cough and dyspnea on 
slight exertion, and pulmonary function tests indicative of 
severe ventilatory impairment.  

A 100 percent evaluation is warranted for pronounced chronic 
bronchitis, with copious productive cough and dyspnea at 
rest, pulmonary function testing showing a severe degree of 
chronic airway obstruction, with symptoms of associated 
severe emphysema or cyanosis and findings of right-sided 
heart involvement.  38 C.F.R. § 4.97, Diagnostic Code 6600 
(1996).


The current rating criteria

The revisions in effect as of October 7, 1996 rate chronic 
bronchitis and, in part, bronchial asthma, based on the 
results of pulmonary function tests.  The specific pulmonary 
function tests include the percent of predicted values for 
Forced Expiratory Volume in one second (FEV-1), and the FEV-
1/Forced Vital Capacity (FVC).  38 C.F.R. § 4.97, Diagnostic 
Codes 6600 and 6602 (1999).

Under the revised Rating Schedule, the rating criteria for 
chronic bronchitis is as follows:  A 10 percent rating 
requires a FEV-1 of 71 to 80 percent predicted; or FEV-1/FVC 
of 71 to 80 percent; or Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath Method (DLCO (SB)) 66 to 
80 percent predicted.  A 30 percent rating is for assignment 
on showing of FEV-1 of 56 to 70 percent predicted; or FEV-
1/FVC of 56 to 70 percent; or DLCO (SB) 56 to 65 percent 
predicted.  A 60 percent rating requires a FEV-1 of 40 to 55 
percent predicted; or FEV-1/FVC of 40 to 55 percent; or DLCO 
(SB) of 40 to 55 percent predicted; or maximum oxygen 
consumption of 15 to 20 ml/kg/min (with cardiorespiratory 
limit).  A 100 percent rating is assigned for FEV-1 less than 
40 percent of predicted value; or FEV-1/FVC less than 40 
percent; or DLCO (SB) less than 40 percent predicted; or 
maximum exercise capacity less than 15 ml/kg/min oxygen 
consumption; or cor pulmonale (right heart failure); or right 
ventricular hypertrophy; or pulmonary hypertension (shown by 
Echo or cardiac catheterization); or episode(s) of acute 
respiratory failure; or requires outpatient oxygen therapy.  
38 C.F.R. § 4.97, Diagnostic Code 6600 (1999).

Analysis

Preliminary matters - well groundedness of the claim/duty to 
assist/standard of proof

A claim for an increased rating is regarded as a new claim 
and is subject to the well-groundedness requirement of 38 
U.S.C.A. § 5107(a) (West 1991).  In order to present a well- 
grounded claim for an increased rating of a service-connected 
disability, a veteran need only submit his or her competent 
testimony that symptoms, reasonably construed as related to 
the service-connected disability, have increased in severity 
since the last evaluation.  See Proscelle v. Derwinski, 2 
Vet. App. 629, 631-2 (1992); see also Jones v. Brown, 7 Vet. 
App. 134 (1994).  The veteran has contended that the symptoms 
of his service-connected disability have increased.  The 
Board thus concludes that he has presented a well- grounded 
claim for an increased rating for his service- connected 
disorder.

When a claim is well grounded, as here, VA has a statutory 
duty to assist the veteran in the development of his claim.  
38 U.S.C.A. § 5107(a).  In this case, the duty to assist has 
been met.  The Board is aware of no additional evidence which 
may be pertinent to an informed decision as to this issue 
which has not been obtained, and the veteran has not 
identified any such evidence. The Board will therefore move 
on to a resolution of this issue.

Once the evidence has been assembled, it is the Board's 
responsibility to review the entire record.  38 U.S.C.A. 
§ 7104(a) (West 1991).  When there is an approximate balance 
of evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that 
"a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
evidence must preponderate against the claim.  Alemany v. 
Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Discussion

The veteran's service-connected bronchitis is currently rated 
10 percent disabling under 38 C.F.R. § 4.97, Diagnostic Code 
6600.

As discussed above, the rating criteria found in 38 C.F.R. 
§ 4.97 have changed during the pendency of the veteran's 
appeal.  Pursuant to VAOPGCPREC 3-2000 (April 10, 2000), the 
Board must initially determine whether the current or former 
rating criteria are more favorable to the veteran.

The Board has reviewed the evidence and the old and new 
rating criteria carefully, and has come to the conclusion 
that the new rating criteria is more favorable to the veteran 
under the circumstances of this case, as it is stated in the 
disjunctive, whereas the old rating criteria is stated in the 
conjunctive.  In other words, under the new rating criteria, 
only one of the disjunctive requirements must be met (and it 
is, as will be seen below) in order for the increased rating 
to be assigned, whereas with the old rating criteria, the 
evidence must prove that the rating criteria as a whole are 
satisfied, nearly approximated, or about as equally satisfied 
as the criteria for the lower rating.  See Johnson v. Brown, 
7 Vet. App. 95 (1994).

In light of the above conclusion, the Board is bound under 
the law to apply the former rating criteria for the rating 
period in question prior to October 7, 1996, and then to 
apply the current rating criteria effective from October 7, 
1996 forward.  The Board will discuss the pre-October 7, 1996 
rating criteria first.  

The former rating criteria

The former rating criteria have been set out above.  A 30 
percent rating is provided for moderately severe chronic 
bronchitis, with persistent cough at intervals throughout the 
day, considerable expectoration, considerable dyspnea on 
exercise, rales throughout the chest, and beginning chronic 
airway obstruction.  

The Board notes that during examination of the veteran no 
rales have been identified.  In addition, there is no 
evidence of persistent cough.  Although the veteran "coughed 
a lot" during pulmonary function testing in January 1997, 
this was in connection with "very poor and inconsistent 
effort" reported by the examiner and appears to the Board to 
have been attempt on the part of the veteran to exaggerate 
his claimed symptomatology.  There is no evidence of 
considerable expectoration on recent medical examination.  
There is also no objective evidence of considerable dyspnea 
on exercise.  Indeed, his vital capacity was described as 
normal.

The Board is aware that the veteran has endorsed more severe 
symptoms to examiners at various times.  The United States 
Court of Appeals for the Federal Circuit has recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed.Cir. 1997).  In this case, the Board 
places greater weight on the objective medical evidence of 
record, which has been described above and which does not 
indicate that the veteran's service-connected bronchitis is 
more than moderate in severity.  The Board believes that such 
objective evidence as the negative chest X-ray in January 
1997, the characterization of the veteran's vital capacity as 
normal and the results of the physical examination are 
inconsistent with the veteran's statements of more severe 
disability.

Mild airway obstruction was identified on VA examination in 
January 1997.  This is consistent, in the opinion of the 
Board, with beginning chronic airway obstruction, which is 
part of the former criteria for a 30 percent disability 
rating.  However, since the remaining criteria for a 30 
percent rating have not been met, the Board concludes that 
the criteria have not been met or approximated.  See 
38 C.F.R. § 4.7 (1999).

The current rating criteria

The veteran's worst FEV-1/FVC of record is 74.5 percent of 
predicted, whereas an FEV-1/FVC of 70 percent or less of 
predicted is necessary for a 30 percent rating for chronic 
bronchitis under the new Diagnostic Code 6600.  
Alternatively, an FEV-1 of 70 percent or less of predicted is 
necessary for a grant of an increased disability rating, but 
it is not shown.  The veteran's worst FEV-1 of record is 
98 percent of predicted.  None of the pulmonary function test 
results shown meet the criteria for a 30 percent rating for 
chronic bronchitis under current Diagnostic Code 6200.  


Conclusion

In summary, for the reasons and bases expressed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  The benefit sought on appeal is 
accordingly denied.


ORDER

Entitlement to an increased disability rating for bronchitis 
denied.




		
	Barry F. Bohan
	Member, Board of Veterans' Appeals

 



